Citation Nr: 1525728	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-08 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus, Type II, with erectile dysfunction and retinopathy, prior to February 8, 2013.  

2.  Entitlement to a disability evaluation in excess of 40 percent for diabetes mellitus, Type II, with erectile dysfunction and retinopathy, from February 8, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1960 to August 1968.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.

In January 2013, the Board remanded this matter for additional development, to include a VA examination.  As will be discussed below, additional development is required to include an additional VA examination. 

In a March 2013 rating determination the Veteran's disability evaluation for his diabetes mellitus, Type II, with erectile dysfunction and retinopathy,  was increased from 20 to 40 percent, and assigned an effective date of February 8, 2013.  As a result, the Board has listed the issues as such on the title page of this decision.  

While the Veteran's representative listed the issue of an evaluation in excess of 50 percent for sleep apnea as being before the Board in his April 2015 written argument, this issue is not currently before the Board.  The Board notes that in the prior remand, the issue of service connection for sleep apnea was listed as being on appeal.  In conjunction with the Board remand, the Veteran was afforded a VA examination in February 2013 which resulted in service connection being granted and a 50 percent disability evaluation being assigned with an effective date of July 23, 2008, in a March 2013 rating determination.  The Veteran did not express disagreement with the assigned disability evaluation until the Veteran's representative's April 2015 written argument, which is outside of the time period allowed for the filing of a notice of disagreement.  Therefore, the issue is not currently before the Board and is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to AOJ.  VA will notify the appellant if further action is required.


REMAND

In conjunction with the January 2013 Board remand, the Veteran was afforded a VA examination in February 2013.  The VA examiner noted that the Veteran had been diagnosed with diabetic retinopathy and should be afforded a VA eye examination in conjunction with his claim for an increased evaluation for his service-connected diabetes mellitus.  As noted on the title page of this decision, diabetic retinopathy is listed as an issue on appeal as part of the diabetes mellitus claim.  Unfortunately, the Veteran was not afforded a VA eye examination.

In addition, any additional treatment records should be obtained and the Veteran should be afforded a VA examination to determine the current severity of the Veteran's diabetes mellitus, to include the impact on employment.  Moreover, the examiner should comment, based upon a review of the record, whether the Veteran's diabetes mellitus caused marked interference with employment prior to July 12, 2012, the date a 100 percent schedular evaluation was assigned for his service-connected coronary artery disease, which was also the date the Veteran's application for a total disability evaluation based upon individual unemployability was received.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any health care providers or treatment facilities who have provided treatment for diabetes mellitus and/or diabetic retinopathy since February 2013.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him.  If the Veteran identifies any VA treatment facilities, obtain copies of treatment records from these facilities and associate them with the record.

2.  Schedule the Veteran for a VA diabetes examination to clearly determine the nature, severity and extent of all manifestations of the service-connected diabetes mellitus disability, to include clearly listing all additional complications resulting from/due to his diabetes.  All appropriate tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner in conjunction with the examination and the examiner should note such review in the report.  The examiner is specifically requested to comment on whether the Veteran requires insulin, oral medication, restricted diet, regulation of activity, or hospitalization for hypoglycemic reactions or ketoacidosis.  The examiner is also required to comment on whether maintenance of the Veteran's diabetes mellitus requires regular visits to a diabetic care provider, and if so, the regularity with which those visits are necessary.  The examiner is also requested to discuss the impact the Veteran's diabetes mellitus has had on his employability and to indicate whether it caused marked interference with his employment prior to July 12, 2012.  In making this determination, the examiner should reference the March 2008 and March 2009 statements from the Veteran's private physician, R. B., M.D.  

3.  Afford the Veteran a VA eye examination to determine the severity of his service-connected diabetic retinopathy.  The entire record should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

The examiner should indicate what, if any, symptomatology, to include cataracts and loss of vision, is related to the Veteran's diabetic retinopathy. 

4.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

